DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 4/26/2021 does not put the application in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 4-7, 12 -13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwong (US Pub No. 2014/0027734)
Regarding Claim 1, Kwon et al. teaches the following compound [Page 66]:

[AltContent: rect]
    PNG
    media_image1.png
    526
    446
    media_image1.png
    Greyscale


Although modified Kwon et al. does not explicitly teaches the claimed compound, modified Kwon et al. teaches finite number of substituents and functional groups for the formula above; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to selected the desired substituents and functional groups as it is merely the selection of a finite amount of recognized substituents and functional groups recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding Claims 2-3, Kwon et al. is silent on the isomer configurations of the claims.
	It would have been obvious to one of ordinary skill in the art before the filing of the invention would have reasonable expected that a positional isomer of Kwon et al. to have similar properties of the claimed isomer of the claimed isomer configuration of the claim and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding Claim 5, Kwon et al. teaches an organic electric element [Fig. 1, 0042] comprising: a first electrode [115, Fig. 1, 0042]; a second electrode [160, Fig. 1, 0042]; and an organic material layer 
Regarding Claim 6, Kwon et al. teaches wherein the compound comprises a single compound or a mixture of two or more compounds having different structures in at least one of the hole injection layer, the hole transport layer, the emitting auxiliary layer and the emitting layer [Fig. 1, 0077-0078].
Regarding Claim 7, Kwon et al. teaches wherein the hole transport layer or the emitting auxiliary layer comprises the compound as a single compound or a mixture of two or more compounds having different structures [0077-0078].
Regarding Claim 12, Kwon et al. teaches wherein the organic electric element comprises a light efficiency enhancing layer formed on at least one of the opposite sides to the organic material layer of the first electrode and the second electrode [Fig. 1, 0042]
Regarding Claim 13, Kwon et al. teaches wherein the organic material layer is formed by one of a spin coating process, a nozzle printing process, an inkjet printing process, a slot coating process, a dip coating process and a roll-to-roll process [0047].
Regarding Claim 15, Kwon et al. teaches wherein the organic electric element is an OLED, an organic solar cell, an organic photo conductor, an organic transistor and an element for monochromic or white illumination [Abstract]
Claims 1-7, and 12 -15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US Pub No. 2016/0322578) in view of Kwong (US Pub No. 2014/0027734) (This is an alternative interpretation closer to the claimed invention)
Regarding Claim 1, Hwang et al. teaches a compound for an organic light-emitting device [Abstract].


    PNG
    media_image2.png
    356
    314
    media_image2.png
    Greyscale



	Hwang et al. is silent on the compound of formula 1. 
	Kwong et al. teaches a compound which can be used in a transport or injection layers [0075], where the diphenylamino groups can provide increased .pi.-conjugation in the system which can lead to emission in the visible region, rendering the compounds useful as the emitters in OLEDs and the substitutions can also result in increased solubility which may make the compounds useful in solution processed devices [0054].
	Since Hwang et al. teach a compound used for providing low driving voltage, high efficiency, long lifespan, and improved efficiency [0007] and R5 and R7 can be an amino groups, it would have been obvious to one of ordinary skill in the art before the filing of the invention to add the diphenyl amino 
	In addition, the combination would have been merely the selection of a known amino group in compounds for organic light emitting devices known in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
 The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Although modified Hwang et al. does not explicitly teaches the claimed compound, modified Hwang et al. teaches finite number of substituents and functional groups for formula 2 above; therefore, it would have been obvious to one ordinary skill in the art before the filing of the invention to selected the desired substituents and functional groups as it is merely the selection of a finite amount of recognized substituents and functional groups recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. MPEP 2143 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
	Regarding Claim 2, within the combination above, modified Hwang et al. is silent on the formulas of claim 2
	Since Hwang et al. teach a compound used for providing low driving voltage, high efficiency, long lifespan, and improved efficiency [0007] and R5 and R7 can be an amino groups, it would have been obvious to one of ordinary skill in the art before the filing of the invention to add the diphenyl amino group of Kwong et al. in place of R5 and R7 of Hwang et al. in order to provide a increased .pi.-conjugation in the system which can lead to emission in the visible region, rendering the compounds useful as the emitters in OLEDs and the substitutions can also result in increased solubility which may make the compounds useful in solution processed devices [0054].
	In addition, the combination would have been merely the selection of a known amino group, and positional isomer in compounds for organic light emitting devices known in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
	Furthermore, one skilled in the art before the filing of the invention would have reasonable expected that a positional isomer of the Formula 2 of Hwang et al. to have similar properties of the claimed isomer of the claimed isomer configuration of the claim and could be used for the same purpose.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

	Within the combination above, modified Hwang et al. teaches Formula 3 [See rejection above].
	Regarding Claim 3, within the combination above, modified Hwang et al. is silent on the formulas of the claim.
	Since modified Hwang et al. teaches in formula 2 where R5 and R7 can be an amino group [See above] and X2 and R5 and R7 are open to a variety of isomer positions, one skilled in the art before the filing of the invention would have reasonable expected that a positional isomer of the Formula 2 of modified Hwang et al. to have similar properties of the claimed isomer of the claimed isomer configuration of the claim and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
	Regarding Claim 4, within the combination above, modified Hwang et al. is silent on the compounds of the claim.
	Kwong et al. teaches a compound which can be used in a transport or injection layers [0075], where the diphenylamino groups can provide increased .pi.-conjugation in the system which can lead to emission in the visible region, rendering the compounds useful as the emitters in OLEDs and the substitutions can also result in increased solubility which may make the compounds useful in solution processed devices [0054].
	Since Hwang et al. teach a compound used for providing low driving voltage, high efficiency, long lifespan, and improved efficiency [0007] and R5 and R7 can be an amino groups, it would have been obvious to one of ordinary skill in the art before the filing of the invention to add the diphenyl amino 
	In addition, the combination would have been merely the selection of a known amino group in compounds for organic light emitting devices known in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
 The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Furthermore, one skilled in the art before the filing of the invention would have reasonable expected that a positional isomer of the Formula 2 of modified Hwang et al. to have similar properties of the claimed isomer of the claimed isomer configuration of the claim and could be used for the same purpose.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Hwang et al. teaches compound P 1-65 [See rejection above].
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
	 
Claim 5-7, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US Pub No. 2016/0322578) in view of Kwong (US Pub No. 2014/0027734) as applied above in addressing claim 1, in further view of Choi (US Pub No. 2007/0188089)
	Regarding Claim 5, within the combination above, modified Hwang et al. teaches an organic electric element comprising a first electrode [110, Fig. 1 (Only figure in PG Pub), 0030]; a second electrode [190, Fig. 1, 0030] ; and an organic material layer [130, 150, and 170, Fig. 1, 0030] formed between the first electrode and the second electrode [Fig. 1]; wherein the organic material layer comprises an hole injection layer, an hole transport layer [0155], and an emitting layer [150, Fig. 1, 0030], and wherein the organic material layer comprises the compound of claims 1 [0009]
	Hwang et al. is silent on an emitting auxiliary layer.
	Choi et al. teaches an auxiliary layer used in conjunction to an emitting layer used in order to improve the efficiency of the light emission of the emitting layer [0100].
	Since modified Hwang et al. teaches an OLED device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to add the auxiliary layer of Choi et al. with the emitting layer of modified Hwang et al. in order to provide improved efficiency of light emission of the emitting layer [0100].
	Regarding Claim 6, within the combination above, modified Hwang et al. teaches wherein the compound comprises a single compound or a mixture of two or more compounds having different structures in at least one of the hole injection layer, the hole transport layer, the emitting auxiliary layer and the emitting layer [0009].
	Regarding Claim 7, within the combination above, modified Hwang et al. teaches wherein the hole transport layer or the emitting auxiliary layer comprises the compound as a single compound or a mixture of two or more compounds having different structures [0009].
Regarding Claim 12, within the combination above, modified Hwang et al. teaches wherein the organic electric element comprises a light efficiency enhancing layer formed on at least one of the opposite sides to the organic material layer of the first electrode and the second electrode [Fig. 1, 0155].
	Regarding Claim 13, within the combination above, modified Hwang et al. teaches wherein the organic material layer is formed by one of a spin coating process, a nozzle printing process, an inkjet printing process, a slot coating process, a dip coating process and a roll-to-roll process [0165].
	Regarding Claim 15, within the combination above, modified Hwang et al. teaches wherein the organic electric element is an OLED, an organic solar cell, an organic photo conductor, an organic transistor and an element for monochromic or white illumination [Abstract].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US Pub No. 2016/0322578) in view of Kwong (US Pub No. 2014/0027734) and Choi (US Pub No. 2007/0188089) as applied above in addressing claim 5, in further view of Baek (US Pub No. 2015/0147964)
	Regarding Claim 14, within the combination above, modified Hwang et al. is silent on an electronic device comprising a display device including the organic electric element according to claim 5; and a control unit for driving the display device.
	Baek et al. teaches a control unit 180 and display device 190 [0051] where the device comprises and OLED [0073].
	Since modified Hwang et al. teaches the a compound for an OLED, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the OLED of modified Hwang et al. with the device of Baek et al. as it is merely the selection of a known device which utilize OLEDs known in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US Pub No. 2016/0322578) in view of Kwong (US Pub No. 2014/0027734) as applied above in addressing claim 1, in further view of Kim (US Pub No. 2016/0005979)
	Regarding Claim 8-9 and 11, within the combination above, modified Hwang et al. is silent on formula 16. 
	Kim et al. teaches the following compound [page 44] meeting the limitation of formula 17, and P16-1:

    PNG
    media_image3.png
    147
    235
    media_image3.png
    Greyscale



	Kim et al. teaches the following compound for improving efficiency for the organic light emitting device [0211].
	Since modified Hwang et al. teaches an OLED device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the compound of Kim et al. in the light emitting device of Hwang et al. in order to provide improved efficiency for the organic light emitting device [0211].
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US Pub No. 2016/0322578) in view of Kwong (US Pub No. 2014/0027734) as applied above in addressing claim 1, in further view of Cho (US Pub No. 2014/0319472)
	Regarding Claim 10, within the combination above, modified Hwang et al. is silent on one of the following formula 19 to 34.


    PNG
    media_image4.png
    183
    308
    media_image4.png
    Greyscale



	Cho et al. teach the following compound for the for effectively transport holes into the emission layer [0203].
	Since modified Hwang et al. teaches an OLED device, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the compound of Cho et al. with the light emitting device of Hwang et al. in order to effectively transport holes into the emission layer [0203].

Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Regarding the arguments about Kwong et al., examiner notes the Ar1 within the rectangle is interpreted as Ar1 in claim 1, where Ar1 within the rectangle of Kwong et al. can be a phenyl group, where Ar1 can be further substituted with a deuterium or halide [last section of para. 78]. Therefore, meeting the limitations of the claim.

Regarding the arguments for Hwang et al. in view of Kwong et al., examiner notes Hwang et al. teach a compound used for providing low driving voltage, high efficiency, long lifespan, and improved efficiency [0007] and R5 and R7 can be an amino groups,
	Kwong et al. teaches a compound which can be used in a transport or injection layers [0075], where the diphenylamino groups can provide increased .pi.-conjugation in the system which can lead to emission in the visible region, rendering the compounds useful as the emitters in OLEDs and the substitutions can also result in increased solubility which may make the compounds useful in solution processed devices [0054].
It would have been obvious to one of ordinary skill in the art before the filing of the invention to add the diphenyl amino group of Kwong et al. in place of R5 and R7 of Hwang et al. in order to provide a increased .pi.-conjugation in the system which can lead to emission in the visible region, rendering the compounds useful as the emitters in OLEDs and the substitutions can also result in increased solubility which may make the compounds useful in solution processed devices [0054].
It is the position of the examiner that the combination, recognized by one skilled in the art, would have resulted in a functional device.
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726